Citation Nr: 1615545	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  14-27 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating for ischemic heart disease, status post myocardial infarction and coronary artery bypass graft (CABG), evaluated as 60 percent disabling prior to March 29, 2011, and 30 percent disabling from July 1, 2011, to September 7, 2015.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty for approximately 30 years and retired in July 1987.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

Please note this appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

In September 2015, prior to the issuance of a decision by the Board, a statement was received from the Veteran in which he expressed his desire to withdraw his appeal as to the issue of entitlement to an increased rating for ischemic heart disease.  


CONCLUSION OF LAW

The Veteran's appeal as to the issue of entitlement to an increased rating for ischemic heart disease, evaluated as 60 percent disabling prior to March 29, 2011, and 30 percent disabling from July 1, 2011, to September 7, 2015, has been withdrawn.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a) (2015).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a decision.  38 C.F.R. § 20.204(b) (2015).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c) (2015).  

The Veteran was seeking an increased rating for ischemic heart disease.  Review of the record reflects that he perfected his appeal as to this issue, and as indicated in a May 2014 statement of the case (SOC), a 30 percent rating in effect from August 1, 1987, was increased to 60 percent, effective February 18, 2011, to March 28, 2011.  A 100 percent evaluation was assigned from March 29, 2011, to July 1, 2011, and a 30 percent disabling rating from July 1, 2011.  In a December 2015 rating decision, the 30 percent disability rating was increased to 100 percent, effective September 8, 2015.  

In September 2015, after the claim was certified to the Board but prior to the issuance of a decision, the Veteran submitted VA FORM 21-4138 (Statement In Support Of Claim) wherein he stated that he wished to withdraw his appeal as to ischemic heart disease.  

The Board finds that the Veteran has withdrawn his appeal before the Board.  Thus, there is no longer any remaining allegation of error of fact or law concerning the issue of entitlement to an increased rating for ischemic heart disease.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).  Accordingly, the Board will dismiss the appeal of this issue.  



ORDER

The appeal is dismissed.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


